NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 18a0198n.06

                                      Case No. 17-1823

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                             FILED
                                                                         Apr 16, 2018
NANCY GUCWA; MARK MARUSZA,                        )                 DEBORAH S. HUNT, Clerk
                                                  )
       Plaintiffs-Appellants,                     )
                                                  )      ON APPEAL FROM THE UNITED
v.                                                )      STATES DISTRICT COURT FOR
                                                  )      THE EASTERN DISTRICT OF
JEFFREY LAWLEY; HARVEY G. AGER;                   )      MICHIGAN
W. JOHN BAKER; BARRY RUBIN;                       )
ACCIDENT FUND INSURANCE                           )
COMPANY OF AMERICA,                               )
                                                  )
       Defendants-Appellees.

____________________________________/

Before: MERRITT, GRIFFIN, and DONALD, Circuit Judges.

       MERRITT, Circuit Judge. This is an appeal from the district court’s dismissal of Mark
Marusza’s and Nancy Gucwa’s complaint, which alleged four causes of action.           Marusza
suffered a serious work-related accident in fall 2011. Marusza alleges that defendant Accident
Fund Insurance Company neglected to pay their share of Marusza’s medical bills, which resulted
in Medicare paying for a portion of his bills. Accident Fund likewise refused to pay Gucwa—
Marusza’s long-term, live-in girlfriend—for the attendant care she provided Marusza. Accident
Fund hired the four defendant physicians to examine Marusza’s condition.
       Marusza and Gucwa allege that: (1) Accident Fund and the defendant physicians
defrauded Marusza, Gucwa, and others of benefits, in violation of the Racketeer Influenced and
Corrupt Organizations Act; (2) Marusza is entitled to double damages under the Medicare
Secondary Payer Act; (3) the defendant doctors tortiously interfered with Marusza’s contractual
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


relationship and/or business expectancy by inducing Accident Fund to deny his benefits; and
(4) Accident Fund falsely imprisoned Marusza by requiring him to attend an examination with a
neuropsychologist.

       The district court dismissed each claim under Rule 12(b)(6) for failure to state a claim.
Plaintiffs appeal and additionally argue that the district court abused its discretion by granting
Plaintiffs’ request to exercise jurisdiction over the state law tort claims.

       We affirm the district court.

                                    FACTUAL BACKGROUND

       A sport-utility vehicle struck a pedestrian, Mark Marusza, on October 18, 2011, while
Marusza was on the job. Marusza sustained injuries to his brain, shoulders, cervical spine, and
ribs. Following his release from the hospital, his live-in “significant other” of over twenty years,
Nancy Gucwa, provided attendant care services for his brain and spinal injuries. According to
Plaintiffs, Marusza expressly agreed to pay Gucwa for her care. Gucwa has no background as a
professional healthcare provider.

       Marusza’s workers’ compensation administrator—Accident Fund Insurance Company—
initially paid Marusza’s claims for Gucwa’s care but terminated payment in July 2012. Accident
Fund retained the four defendant physicians—Dr. Jeffrey Lawley, Dr. Harvey Ager, Dr. W. John
Baker, and Dr. Barry Rubin—to examine Marusza’s disability. Following the doctors’ reports,
Accident Fund refused to pay for certain treatments, including drugs to control injury-induced
aggression, psychiatric hospitalization, pain medication, attendant care, physical therapy,
doctors’ visits, nurse case management, and surgeries for his neck, back, and shoulders.
Marusza alleges that Medicare paid $15,665.00 of Marusza’s treatment costs which Accident
Fund had refused to cover.

       On March 5, 2015, Plaintiffs filed a complaint in the U.S. District Court for the Eastern
District of Michigan naming Accident Fund and the four doctors as defendants. Plaintiffs filed
their First Amended Complaint the next day. Each defendant moved to dismiss for failure to
state a claim upon which relief can be granted in spring 2015. See Fed. R. Civ. P. 12(b)(6).




                                                 -2-
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


        Meanwhile, Marusza also sought help from the Michigan Workers’ Compensation
Agency. In May 2016, Workers’ Compensation Board Magistrate Beatrice B. Logan issued her
opinion that Marusza required treatment for a mild traumatic brain injury, vision problems, and
injuries to his neck, shoulders, and lower back caused by the 2011 accident. Because Marusza
lost all wage earning capacity in the accident, Magistrate Logan ordered Accident Fund to pay
Marusza workers’ compensation benefits owed from October 19, 2011, onward at the rate of
$592.88 per week and for reasonable and necessary medical treatment of Marusza’s
employment-related conditions. On August 12, 2016, Accident Fund paid Marusza $74,382.00.
According to Plaintiffs, Gucwa has not received compensation from Accident Fund or Marusza
for the attendant care services she provided.

        Following the Board’s decision, Plaintiffs filed a Second Amended Complaint.             In
January 2017, the district court granted the defendants’ motions to dismiss each claim, denied
Dr. Rubin’s and Plaintiffs’ motions for sanctions against each other, and denied Plaintiffs’
motion for leave to amend their Second Amended Complaint. Gucwa v. Lawley, No. 15-10815,
2017 WL 282045, at *1 (E.D. Mich. Jan. 23, 2017), reconsideration denied, No. 15-10815, 2017
WL 2831691 (E.D. Mich. June 29, 2017).

        Plaintiffs now appeal and argue that the district court abused its discretion in exercising
jurisdiction over their state claims.

                                    STANDARD OF REVIEW

        We review de novo a district court’s grant of a motion to dismiss. Handy-Clay v. City of
Memphis, Tenn., 695 F.3d 531, 538 (6th Cir. 2012). A complaint must include “a short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To
survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,
to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Conclusory allegations are
not entitled to the presumption of truth. Id. at 678.

        The district court’s decision to dismiss pendant state claims with prejudice after it has
dismissed all federal claims is reviewed for an abuse of discretion. Moon v. Harrison Piping
Supply, 465 F.3d 719, 728 (6th Cir. 2006).

                                                -3-
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


     I.       RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT

          Plaintiffs appeal the dismissal of their claims brought under the Racketeer Influenced and
Corrupt Organizations Act (“RICO”). 18 U.S.C. §§ 1961–68. Plaintiffs allege that defendants
Accident Fund and Doctors Ager, Baker, and Lawley engaged in a racketeering scheme of mail
and wire fraud affecting interstate commerce by preparing and exchanging false medical reports
to justify the denial of workers’ compensation benefits. See 18 U.S.C. § 1962(c).

          A civil plaintiff alleging a civil RICO claim must prove “(1) conduct (2) of an enterprise
(3) through a pattern (4) of racketeering activity.” Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479,
496 (1985) (footnote omitted). Although Congress “directed courts to give the statute a liberal
construction,” id. at 498, “the plaintiff only has standing if . . . he has been injured in his business
or property by the conduct constituting the violation.” Id. at 496; see also 18 U.S.C. § 1964(c).

A.        Marusza’s RICO Claim

          The district court found that Marusza lacked standing because his personal injury does
not qualify as an injury to “business or property” as contemplated by the RICO statute. Gucwa,
2017 WL 282045, at *3–4.

          We affirm. In Jackson v. Sedgwick Claims Mgmt. Servs., Inc., an en banc panel of this
court expressly held that “racketeering activity leading to a loss or diminution of benefits the
plaintiff expects to receive under a workers’ compensation scheme does not constitute an injury
to ‘business or property’ under RICO.” 731 F.3d 556, 566 (6th Cir. 2013) (en banc).

          In his appellate brief, Marusza distinguishes his claims against the doctors from Jackson
because he brings these claims against “independent medical examiners.” However, in another
case litigated by Marusza’s counsel, we held that Jackson “applies with equal force whether an
employee sues his employer or somebody else” because the reasoning of Jackson relies on the
fact that such benefits “flow from personal injuries.”         Brown v. Ajax Paving Indus., Inc.,
752 F.3d 656, 658 (6th Cir. 2014). “Changing the defendant neither weakens the link between
the benefits and personal injury nor dims the respect owed to the States’ authority over workers’
compensation.” Id. at 658.




                                                 -4-
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


        Thus, Jackson squarely forecloses Marusza’s RICO claims. This panel remains bound by
Jackson.    Prior published precedent “remains controlling authority unless an inconsistent
decision of the United States Supreme Court requires modification of the decision or this court
sitting en banc overrules the prior decision.” Salmi v. Sec’y of Health & Human Servs., 774 F.2d
685, 689 (6th Cir. 1985). Neither of these requisite conditions have occurred, and so we must
affirm the district court.

B.      Gucwa’s RICO Claim

        Plaintiff Gucwa claims that Accident Fund owes her property damages equivalent to her
bill for services rendered when she took care of her boyfriend, Marusza. The district court found
that “[h]er claimed damages are too intimately connected with Marusza’s personal injury
underlying his workers’ compensation claim to constitute an injury to business or property that is
recoverable under RICO.” Gucwa, 2017 WL 282045, at *5.

        We affirm. Even though personal injuries may lead to monetary damages, such personal
injuries and their associated pecuniary losses—including medical expenses—do not confer relief
under § 1964(c). Jackson, 731 F.3d at 565–66. “[A]n award of benefits under a workers’
compensation system and any dispute over those benefits are inextricably intertwined with a
personal injury giving rise to the benefits.” Id. at 566.

        Gucwa argues that district courts have held that a professional medical provider’s loss of
reimbursement suffices as an injury to business or property. See, e.g., State Farm Mut. Auto. Ins.
Co. v. Warren Chiropractic & Rehab Clinic P.C., No. 4:14-CV-11521, 2015 WL 4724829, at
*12 (E.D. Mich. Aug. 10, 2015). However, Gucwa does not claim to be licensed, registered, or
certified as a healthcare provider, practitioner, or caregiver; nor does she claim to be part of any
commercial healthcare enterprise. According to the complaint, Gucwa is a layperson providing
healthcare to her romantic partner. Any financial injury she suffered was personal, and “the
phrase ‘business or property’ . . . exclude[s] personal injuries suffered.” Reiter v. Sonotone
Corp., 442 U.S. 330, 339 (1979). Jackson made clear that bills for rehabilitation services and
medical expenses “merely reflect the pecuniary losses associated with the personal injury.” 731
F.3d at 566. “[B]oth personal injuries and pecuniary losses flowing from those personal injuries




                                                 -5-
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


fail to confer relief under § 1964(c).” Id. at 565–66. We conclude that Gucwa has no cognizable
RICO claim, and we affirm the district court.

                        II.     MEDICARE SECONDARY PAYER ACT

        Congress enacted the Medicare Secondary Payer Act in 1980 to reduce federal healthcare
expenses. The Act makes Medicare a secondary payer for a beneficiary’s medical services when
payment is available from a different primary payer, such as a workers’ compensation plan.
42 U.S.C. § 1395y(b)(2)(ii). If that primary payer neglects its obligation to pay for a particular
medical service, Medicare can cover the cost conditionally and seek reimbursement from the
primary payer. 42 U.S.C. § 1395y(b)(2)(B)).

        The Act also creates a private right of action with double recovery against primary payers
who fail to provide the appropriate payment or reimbursement. 42 U.S.C. § 1395y(b)(3)(A).
Marusza alleges that Accident Fund defrauded Medicare by forcing them to pay $15,665.00 in
medical bills for which Accident Fund was responsible, and Marusza seeks double damages
under the Act.

        As the party invoking federal subject matter jurisdiction, Plaintiffs bear the burden of
establishing “the ‘irreducible constitutional minimum’ of standing”: that the plaintiff
“(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the
defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v.
Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24, 2016) (quoting Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560 (1992)). “Article III standing requires a concrete injury even in the
context of a statutory violation.” Id. at 1549. “Congress cannot erase Article III’s standing
requirements by statutorily granting the right to sue to a plaintiff who would not otherwise have
standing.” Id. at 1547–48; see also Lyshe v. Levy, 854 F.3d 855, 860 (6th Cir. 2017) (citation
omitted) (“[S]tanding is not met simply because a statute creates a legal obligation and allows a
private right of action for failing to fulfil this obligation.”).

        The district court dismissed Marusza’s claim under the Act because he had not alleged
financial harm. We affirm. Because the Medicare Secondary Payer Act is not a qui tam statute,
the financial injury suffered by the government does not confer standing upon other parties.
Stalley v. Methodist Healthcare, 517 F.3d 911, 919 (6th Cir. 2008). Private plaintiffs must suffer

                                                   -6-
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


their own individual harm; for instance, a private plaintiff may allege that they were paid less by
Medicare than they would have been paid by the primary payer. See Bio-Medical Applications
of Tenn., Inc. v. Cent. States Se. & Sw. Areas Health & Welfare Fund, 656 F.3d 277, 296 n.17
(6th Cir. 2011).

       Marusza argues that this circuit held in Stalley that a plaintiff has standing under the Act
as long as they are a Medicare beneficiary denied coverage by a primary payer. See Stalley,
517 F.3d at 916. This misrepresents Stalley. In Stalley, we noted that a particular plaintiff
seeking relief under the Act as a “self-appointed bounty hunter,” id. at 919, lacked “standing in
the traditional sense” under the statute because he was not a Medicare beneficiary, Medicare
eligible, or denied coverage by a primary payer. Id. at 916. We did not hold that all plaintiffs
who do satisfy those three conditions have standing; such a holding would be directly at odds
with the Supreme Court’s rulings in Lujan, 504 U.S. 555, and Spokeo, 136 S. Ct. 1540.

       Marusza also cites the Second Circuit case Woods v. Empire Health Choice, Inc., as
authority supporting his case. 574 F.3d 92, 101 (2d Cir. 2009). The Second Circuit concluded
that the Medicare Secondary Payer Act

       merely enables a private party to bring an action to recover from a private insurer
       only where that private party has itself suffered an injury because a primary plan
       has failed to make a required payment to or on behalf of it.

Id. (emphasis added). This language contradicts Marusza’s position. A plaintiff does not satisfy
the elements of standing simply by showing that the insurer failed to make payments “on [his]
behalf”; the plaintiff must show that he “[him]self suffered an injury because a primary plan has
failed” to pay. Id. (emphasis added). Contrary to Marusza’s brief, it is not enough that Marusza
suffered a physical injury from the car accident, because that is not the kind of injury
contemplated by the Act. Marusza must allege that he was injured by Accident Fund’s failure to
pay.   Marusza’s complaint alleged merely that Medicare suffered a financial injury when
Accident Fund failed to pay. Therefore the complaint failed to establish that Marusza himself
had standing.

       After the district court’s decision, Marusza alleged for the first time in his February 6
motion for rehearing and reconsideration that he had suffered financial loss. Gucwa, 2017 WL

                                               -7-
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


2831691, at *2.      The district court correctly denied the motion because “a motion for
reconsideration may not be used to raise issues that could have been raised in the previous
motion.” Id. at *2 (quoting Aero-Motive Co. Great Am. Ins., 302 F. Supp. 2d 738, 740 (W.D.
Mich. 2003)).      Marusza had multiple prior opportunities to address the standing issue.
Furthermore, the conclusory allegations in the affidavit stated simply that Marusza had to “pay
co-pays because Medicare does not pay the entire bill,” and failed to provide any receipts, billing
statements, or other information about the amount, recipient, or date of the co-pays. Id. at *3.

       Marusza argues that the district court should have granted him leave to amend his
affidavit a third time to address the lack of standing. Marusza had filed a motion for leave to
amend the Second Amended Complaint concerning the tortious interference claims on
November 21, 2016, and Marusza does not appeal the denial of that motion. Marusza made no
request for leave to address the lack of personal financial harm until the motion for
reconsideration.

       On appeal, this court will not consider Plaintiffs’ affidavits from the motion for
reconsideration because “[a]rguments raised for the first time in a motion for reconsideration are
untimely and forfeited on appeal.” Evanston Ins. Co. v. Cogswell Properties, LLC, 683 F.3d
684, 692 (6th Cir. 2012). This rule “eases appellate review ‘by having the district court first
consider the issue,’” and it “ensures fairness to litigants by preventing surprise issues from
appearing on appeal.” Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 552 (6th Cir. 2008) (first
quoting Foster v. Barilow, 6 F.3d 405, 409 (6th Cir.1993); then quoting Novosteel SA v. United
States, 284 F.3d 1261, 1274 (Fed. Cir. 2002)). On rare occasion, this court may exercise its
discretion to deviate from this rule when plaintiffs demonstrate that their case is particularly
exceptional or that the rule will result in a miscarriage of justice, but Marusza and Gucwa have
not demonstrated that such a deviation would be justified. See Scottsdale, 513 F.3d at 552.

       Because Marusza did not allege personal financial loss in the original complaint or the
two amended complaints, he has not established standing. Thus, we affirm the district court.

                            III.    TORTIOUS INTERFERENCE

       Plaintiffs allege that defendants Doctors Ager, Baker, Lawley, and Rubin engaged in
tortious interference with contract or business expectancy by supplying false medical reports

                                               -8-
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


concerning Marusza’s health and thereby inducing Accident Fund to breach its workers’
compensation insurance contract with Marusza’s employer. Plaintiffs alleged that Accident
Fund purposefully chose doctors who would report that the claimant had no work-related
disability regardless of the truth. Plaintiffs incorporated all of the allegations of the complaint
into their tortious interference claims.

       Under Michigan law, tortious interference with a contract or contractual relations is an
intentional tort requiring proof of “(1) the existence of a contract, (2) a breach of the contract,
and (3) an unjustified instigation of the breach by the defendant.” Knight Enterprises v. RPF Oil
Co., 829 N.W.2d 345, 348 (Mich. Ct. App. 2013). “[I]t is an essential element of a claim of
tortious interference with a contract that the defendant ‘unjustifiably instigated or induced’ the
party to breach its contract.”     Id.     The Michigan Court of Appeals has found no tortious
interference with a contract when the contractual relationship at issue fell through before the
defendant became involved. Id. at 349.

       Tortious interference with a business expectancy has somewhat different elements under
Michigan law, but it retains intentional inducement or causation as an element:

       The elements of tortious interference with a business relationship or expectancy
       are (1) the existence of a valid business relationship or expectancy that is not
       necessarily predicated on an enforceable contract, (2) knowledge of the
       relationship or expectancy on the part of the defendant interferer, (3) an
       intentional interference by the defendant inducing or causing a breach or
       termination of the relationship or expectancy, and (4) resulting damage to the
       party whose relationship or expectancy was disrupted.

Health Call of Detroit v. Atrium Home & Health Care Servs., Inc., 706 N.W.2d 843, 849 (Mich.
Ct. App. 2005).

       Here, the district court dismissed all of Plaintiffs’ tortious interference claims because
they contradict the incorporated RICO allegations. Taking the facts alleged in the complaint as
true, it could not be the case that the physicians induced the denial of benefits if it were also true
that the reason Accident Fund hired these specific physicians was to “provid[e] a pretext for the
denial” of benefits. Gucwa, 2017 WL 282045, at *6.

                                                 -9-
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


       We affirm. We agree that the tortious interference claims are irreconcilable with the
complaint’s allegation that Accident Fund hired these particular doctors—in Plaintiffs’ words,
“hired gun[s]”—specifically to legitimize their scheme to deny benefits. Cf. Mino v. Clio Sch.
Dist., 661 N.W.2d 586, 597–98 (Mich. Ct. App. 2003) (finding no tortious interference when
defendants provided negative information about the plaintiff to an employer who sought out the
defendants’ opinion).

       Plaintiffs argue that this inconsistency is permissible because Federal Rule of Civil
Procedure 8(d)(3) allows a party to “state as many separate claims or defenses as it has,
regardless of consistency.” Plaintiffs first raised this argument in a motion for reconsideration
denied by the district court. Gucwa, 2017 WL 2831691, at *4. “Arguments raised for the first
time in a motion for reconsideration are untimely and forfeited on appeal.” Evanston Ins. Co.,
683 F.3d at 692. Although we need not consider this new argument, Rule 8(d)(3) does not
change the outcome of this case. Plaintiffs’ tortious interference claims explicitly incorporate all
allegations of the complaint, and the complaint offers no indication that any of the facts or claims
have been alleged in the alternative. Cf. Holman v. Indiana, 211 F.3d 399, 407 (7th Cir. 2000)
(“While the [plaintiffs] need not use particular words to plead in the alternative, they must use a
formulation from which it can be reasonably inferred that this is what they were doing.”).

       Finally, Plaintiffs argue for the first time on appeal that the district court abused its
discretion in exercising supplemental jurisdiction over the state law claims under 28 U.S.C.
§ 1367(a) and should have instead dismissed the claims without prejudice. “[T]he [district]
court’s exercise of its discretion under § 1367(c) is not a jurisdictional matter,” and “[t]hus, the
court’s determination may be reviewed for abuse of discretion, but may not be raised at any time
as a jurisdictional defect.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 640 (2009). This
argument is waived because it has been raised for the first time on appeal.

       Were it not waived, this court would nonetheless conclude that the district court properly
exercised its discretion because “the interests of judicial economy and the avoidance of
multiplicity of litigation” weighed in favor of deciding the straight-forward state law issues at
hand. Cf. Moon v. Harrison Piping Supply, 465 F.3d 719, 728 (6th Cir. 2006).




                                               - 10 -
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


        Furthermore, Plaintiffs themselves requested that the district court exercise jurisdiction
over the tortious interference claims under 28 U.S.C. §1367(a) because the state claims were so
intimately related to the RICO and Medicare Secondary Payer Act claims as to form part of the
same case or controversy.          Under the doctrine of invited error—sometimes referred to as
“cardinal rule of appellate review”—“a party may not complain on appeal of errors that he
himself invited or provoked the court or the opposite party to commit.” Harvis v. Roadway
Express Inc., 923 F.2d 59, 60 (6th Cir. 1991).

                                   IV.      FALSE IMPRISONMENT

        Finally, Marusza alleges that Accident Fund falsely imprisoned him by illegally
threatening him with the loss of his workers’ compensation benefits if he did not attend
examinations by Dr. W. John Baker.1

        Under Michigan law, “[f]alse imprisonment is the unlawful restraint of a person’s liberty
or freedom of movement.” Tumbarella v. Kroger Co., 271 N.W.2d 284, 287 (Mich. Ct. App.
1978). The imprisonment is not false unless the imprisoner lacked the “right or authority to do
so.” Id. Although “manual seizure is not necessary, there must be that or its equivalent in some
form of personal coercion.” Clarke v. K Mart Corp., 495 N.W.2d 820, 823 (Mich. Ct. App.
1992) (per curiam) (quoting Tumbarella, 271 N.W.2d at 287).

        Marusza was required to attend two “grueling” eight-hour neuropsychological
examinations. Marusza acknowledges that the Michigan Workmen’s Disability Compensation
Act permits the employer to compel attendance at an examination by a physician or surgeon. See
Mich. Comp. Laws Ann. § 418.385. However, Marusza contends that Dr. Baker—a
neuropsychologist—is not a physician or surgeon under Michigan law and that Accident Fund
should have instead requested that a workers’ compensation magistrate order him to attend.

        The district court dismissed Marusza’s false imprisonment claim because his counsel
conceded that the claim must fail in light of Sheehan v. Star Ins. Co., 664 F. App’x 514, 516 (6th
Cir. 2016). See Gucwa, 2017 WL 282045, at *7. Sheehan is a recent case litigated by Marusza’s



        1
           Marusza stipulated the dismissal of his claim against Dr. Baker. Even if this claim were considered, it
would fail for the same reasons as the claim against Accident Fund.

                                                     - 11 -
Case No. 17-1823, Nancy Gucwa, et al. v. Jeffrey Lawley, et al.


own counsel with facts mirroring this case.2 An employee seeking workers’ compensation
underwent a neuropsychological assessment after his insurer sent him a letter indicating that
failure to do so may result in the loss of compensation benefits. Sheehan, 664 F. App’x at 514–
16. We held that the letter merely constituted a request informing Sheehan of the very real risk
that he may forfeit his benefits. Id. at 516. The insurer did not manually restrain Sheehan’s
liberty, and such a letter was not coercive enough to amount to arrest or restraint.                              Id.
Furthermore, Sheehan voluntarily complied with the request and consented to being physically
confined for the duration of the medical exam. Id.

         Given the numerous factual parallels, we likewise affirm the district court’s dismissal of
Marusza’s claim for the same reasons set out in Sheehan. We need not attempt to resolve the
question of whether a neuropsychologist qualifies as a physician or surgeon within the meaning
of M.C.L. § 418.385 because Sheehan held that no imprisonment—false or otherwise—occurred
under circumstances such as these.3 664 F. App’x at 516–17.

         Finally, Plaintiffs also claim that the district court abused its discretion by exercising
jurisdiction over the false imprisonment claim, despite Plaintiffs’ argument to the contrary in the
Second Amended Complaint, which claimed that the state law claims were “intimately related”
to the RICO and Medicare Secondary Payer Act claims. This argument will be rejected here for
the same reasons that it was rejected on the tortious interference claim.

                                            V.       CONCLUSION

         The case law of this Circuit and the state of Michigan forecloses Plaintiffs’ RICO,
Medicare Secondary Payer Act, tortious interference, and false imprisonment claims. For the
foregoing reasons, the district court’s order is AFFIRMED.




         2
           Notably, the district court dismissing the plaintiff’s claim in Sheehan cited to yet another “substantively
identical” case which had been litigated by Marusza’s counsel and dismissed by the court. Sheehan v. Star Ins. Co.,
No. 15-12601, 2016 WL 2609784, at *1 (E.D. Mich. May 6, 2016), aff’d, 664 F. App’x 514 (6th Cir. 2016) (citing
Prieur v. Acuity, 143 F. Supp. 3d 670 (E.D. Mich. 2015)).
         3
          Although Sheehan did not expressly resolve the issue, the conclusion that Sheehan’s confinement “was
not otherwise wrongful” strongly suggests that the court did not consider the insurer’s request that he see a
neuropsychologist to be unlawful. 664 F. App’x at 517.

                                                       - 12 -